                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 1/7/2020
 ---------------------------------------------------------------------- X
 EVITA JULES,                                                           :
                                                                        :
                                              Plaintiff,                :
                                                                        :    19-CV-5008 (VEC)
                            -against-                                   :
                                                                        :     MEMORANDUM
 COSMETIC AND RECONSTRUCTION DENTISTRY, :                                   OPINION AND ORDER
 DR. MICHAEL CHESNER D.D.S., AND DR. ROBERT :
 B. VOGEL, D.D.S., PLLC,                                                :
                                                                        :
                                              Defendants.               :
 ---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        Pro se plaintiff Evita Jules brings this action against her former employers, Dr. Michael

Chesner and Dr. Robert Vogel, alleging employment discrimination on the basis of race and

national origin in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

2000e to 2000e17; 42 U.S.C. § 1981; the New York State Human Rights Law, N.Y. Exec. Law

§§ 290 to 297; and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to 8-

131. See Dkt. 1. Plaintiff also alleges that Defendants and their attorney engaged in fraud and

conspiracy to cause the New York State Division of Human Rights to dismiss her complaint. Id.

On August 1, 2019, Defendants moved to dismiss the action. Dkt. 9. On July 26, 2019, this

Court referred the case to Magistrate Judge Netburn for the preparation of a Report and

Recommendation pursuant to 28 U.S.C. § 636(b). Dkt. 22. On December 17, 2019, Judge

Netburn issued her Report and Recommendation to this Court. Dkt. 23. On December 23, 2019,

Plaintiff submitted objections to the Report. Dkt. 24.
                                           DISCUSSION

         In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.” 28

U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection has

been made, “a district court need only satisfy itself that there is no clear error on the face of the

record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009)

(citation omitted); see also Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y.

2003).

         When specific objections are made, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). Objections, however,

“may not be ‘conclusory or general,’ and parties may not simply regurgitate the original briefs to

the magistrate judge.” Hernandez v. City of New York, No. 11-CV-6644, 2015 WL 321830, at

*2 (S.D.N.Y. Jan. 23, 2015) (internal citation omitted). Although “[t]he objections of parties

appearing pro se are ‘generally accorded leniency’ and should be construed ‘to raise the

strongest arguments that they suggest,’” Petyan v. New York City Law Dpt., No. 14-CV-1434,

2015 WL 4104841, at *1 (S.D.N.Y. July 2, 2015) (internal citation omitted), the objections still

“must be specific and clearly aimed at particular findings,” Harden v. LaClaire, No. 07-CV-

4592, 2008 WL 4735231, at *1 (S.D.N.Y. Oct. 27, 2008); Schildwachter v. Berryhill, No. 17-

CV-7277, 2019 WL 1115026, at *1 (S.D.N.Y. Mar. 11, 2019) (holding that in order to preserve

objections for appeal, the objections “must refer ‘to specific findings or recommendations’ in

the R&R and must support their positions with legal authority”) (quoting Mario v. P & C Food

Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)). To the extent that “the party makes only
conclusory or general arguments, or simply reiterates the original arguments, the Court will

review the [R&R] strictly for clear error.” IndyMac Bank, F.S.B. v. Nat’l Settlement Agency,

Inc., No. 07-CV-6865, 2008 WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008); Ortiz v. Barkley, 558

F. Supp. 2d 444, 451 (S.D.N.Y. June 3, 2008) (“Reviewing courts should review a report and

recommendation for clear error where objections are merely perfunctory responses, argued in an

attempt to engage the district court in a rehashing of the same arguments set forth in the original

petition.”) (internal quotations omitted).

       Here, although Plaintiff states that adopting Magistrate Judge Netburn’s Report would

“paralyze [her] ability to defend her rights against the Defendants’ abuses” and enable

Defendants to “continue railroading her according to their connection with the State Division on

Human Rights dishonest authorities,” she fails to object to any specific findings or

recommendations in the Report. Pl. Objections, Dkt. 24 at 3. Instead, Plaintiff makes

conclusory assertions that the Report is “very erroneous” and “strange,” but does not offer any

explanation or argument to support such a characterization. Id. at 1–2. Because Plaintiff’s

objections are not “clearly aimed at particular findings,” Harden, 2008 WL 4735231, at *1, but

are instead “perfunctory responses argued in an attempt to engage the district court in a

rehashing of the same arguments set forth in the original petition,” Ortiz, 558 F. Supp. 2d at 451

(internal quotations omitted), the Court reviews the Report for clear error. Careful review of

Magistrate Judge Netburn’s R&R reveals that there is no clear error in its conclusions.

Accordingly, the Court adopts the R&R in full.

                                             CONCLUSION

       For all the foregoing reasons, this Court ADOPTS the R&R in its entirety. Defendants’

motion to dismiss is GRANTED. Because the R&R gave the parties adequate
warning, see R&R, Dkt. 23 at 11–12, Plaintiff’s failure to file adequate and specific objections to

the R&R precludes appellate review of this decision. See Caidor v. Onondaga County, 517 F.3d

601, 604 (2d Cir. 2008); Mario, 313 F.3d at 766. The Clerk of Court is respectfully directed to

close the open motion at docket entry 9 and close this case.



SO ORDERED:


                                             __________________________________
January 7, 2020                              VALERIE CAPRONI
New York, New York                           United States District Judge
